                           Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 1 of 13 Page ID #:525


                                            Avi Burkwitz, Esq., Bar No.: 217225
                                        1   aburkwitz@pbbllp.com
                                            Ryan A. Graham, Esq., Bar No.: 310186
                                        2   rgraham@pbbllp.com
                                            PETERSON · BRADFORD · BURKWITZ
                                        3   100 North First Street, Suite 300
                                            Burbank, California 91502
                                        4   Tel .... 818.562.5800
                                            Fax.... 818.562.5810
                                        5
                                            Attorneys for Defendants,
                                        6   County of Los Angeles (inclusive of the “Los Angeles Department of Children and
                                            Family Services,” erroneously named as a distinct entity), Escobedo, Espinoza,
                                        7   Ruben Jimenez, Sandra Jimenez, Lara, Lopez, Luna, Mejia, Morales, Pacheco,
                                            Ramirez, Ronces, Salas, Silva, and Simons.
                                        8
                                                                 UNITED STATES DISTRICT COURT
                                        9
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                       11
                                            KARLA ARANDA GARCIA, et al.,                  Case No. 2:19-CV-1770-RGK-RAO
                                       12
PETERSON • BRADFORD • BURKWITZ




                                                               Plaintiffs,                Hon. R. Gary Klausner (Dist. Judge)
   100 North First Street, Suite 300




                                       13                                                 Hon. Rozella A. Oliver (Mag. Judge)
     Burbank, California 91502




                                                        v.
                                       14                                                 DEFENDANT PACHECHO’S, ESPINOZA’S,
           818.562.5800




                                            COUNTY OF LOS ANGELES, et al.,                AND SILVA’S REPLY IN SUPPORT OF
                                       15                                                 MOTION TO DISMISS
                                                               Defendants.
                                       16                                                 Date .................... July 29, 2019
                                                                                          Time ................... 9:00 a.m.
                                       17                                                 Location ............. Courtroom 8A
                                       18                                                 Complaint Filed: August 15, 2018
                                                                                          FAC Filed: May 8, 2019
                                       19                                                 Trial: Not Set
                                       20   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                       21         Defendants Pacheco, Silva, and Espinoza (“Moving Defendants” or
                                       22   “Movants”) hereby submit their reply in support of their motion to dismiss the First
                                       23   Amended Complaint (FAC).
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///
                                                                                      1
                                                                             DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                Case No. 2:19-CV-1770-RGK-RAO
                           Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 2 of 13 Page ID #:526



                                        1                                   I.         INTRODUCTION
                                        2           Plaintiffs’ opposition fails to fulfill the only purpose an opposition serves: i.e.,
                                        3   to refute the arguments actually made by a movant. In numerous places, Plaintiffs
                                        4   mischaracterize Defendants’ points to no apparent purpose. For example, they claim
                                        5   that Silva sought dismissal of the negligence claim against her on grounds that her
                                        6   alleged misstatement was not intentionally false. Opp. 23:11. Silva did not challenge
                                        7   intent, however, she challenged causation. Mot. 19:6. Elsewhere, Plaintiffs refer to
                                        8   principles but fail to explain how they operate. For example, they claim that Plaintiff
                                        9   Alfredo’s First Amendment claim is equitably tolled, but fail to engage in any
                                       10   discussion of what factors are involved in equitable tolling or how equitable tolling
                                       11   suffices to render his claim timely. Opp. 21:6–18.
                                       12
PETERSON • BRADFORD • BURKWITZ




                                                    Instead, Plaintiffs litigate the word “typo” and—worst of all—try to get the
   100 North First Street, Suite 300




                                       13   last word in pending dismissal proceedings in which the briefing is already closed.
     Burbank, California 91502




                                       14   Opp. 21:9–18. The opposition asserts that various non-moving defendants’ warnings
           818.562.5800




                                       15   of “opening the floodgates” is misplaced. Id. By doing so, Plaintiffs violate Local
                                       16   Rule 7-10, which provides that “[a]bsent prior written order of the Court, the
                                       17   opposing party shall not file a response to the reply.” L.R. (Civil) 7-10. Defendants
                                       18   also note that Plaintiffs shoehorned over 50 lines of text in their opposition to the
                                       19   other motion to dismiss—which are again supplemented here. In any case,
                                       20   Plaintiffs’ opposition fails to justify why the claims against Movants should not be
                                       21   dismissed. Consequently, Movants respectfully request the motion be granted.
                                       22                                        II.    ARGUMENT
                                       23      A.      Second claim for relief (§ 1983, conspiracy)
                                       24           Movants argued that Plaintiffs failed to allege sufficient details concerning
                                       25   the alleged conspiracy to support any inference that Movants actually conspired.
                                       26   Mot. 15:2–28. In opposition, Plaintiffs claim they have set forth the facts from
                                       27   which agreement can be inferred, including the five factors set out by Movants from
                                       28   Lacey. Opp. 11:16–27; Mot. 15:18–26 (referring to (1) the names of the parties to
                                                                                           2
                                                                                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                     Case No. 2:19-CV-1770-RGK-RAO
                           Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 3 of 13 Page ID #:527



                                        1   the conspiracy, (2) the specific agreement between such parties, (3) the scope of the
                                        2   conspiracy, (4) the role of any of the Movants in the conspiracy, and (5) when and
                                        3   how the conspiracy operated).
                                        4            Plaintiffs claim they have alleged “the duration and scope of the conspiracy,”
                                        5   citing to paragraphs 77, 78, and 83–87 of the FAC. Opp. 11:18–21. Respectfully,
                                        6   Plaintiffs invent allegations that simply do not exist. These paragraphs simply set
                                        7   forth the allegations that Pacheco and Espinoza made two allegedly false domestic
                                        8   violence calls to a DCFS hotline and later testified, nothing more. Plaintiffs claim
                                        9   they have alleged “the individual acts taken by Pacheco” and Espinoza and “each of
                                       10   the other defendants.” Opp. 18:19–20. This much is true. But Plaintiffs also claim
                                       11   that these acts demonstrate “that each Defendant shared” a “common objective.”
                                       12
PETERSON • BRADFORD • BURKWITZ




                                            Opp. 18:21–22. Again, Plaintiffs exaggerate their allegations in order to meet the
   100 North First Street, Suite 300




                                       13   criteria set forth in Lacey. Plaintiffs close their conspiracy counterpoints by asserting
     Burbank, California 91502




                                       14   that “by participating in the conspiracy, [M]oving Defendants are each liable . . . for
           818.562.5800




                                       15   all of the misconduct of the other [d]efendants.” Opp. 19:2–4. This might be true,
                                       16   but only if Plaintiffs had adequately alleged a conspiracy to begin with.
                                       17       B.       Fourth claim for relief (§ 1983, 1st Amendment) 1
                                       18            (1.) Plaintiffs’ opposition to dismissal of Plaintiff Alfredo Aranda’s First
                                       19   Amendment claim relies principally on the continuing violation doctrine. To invoke
                                       20   the continuing violation doctrine, a plaintiff must show “‘a series of related acts, one
                                       21   or more of which falls within the limitations period, or the maintenance of a[n]
                                       22   [unconstitutional] system both before and during [that] period.’” Gutowsky v. Cty. of
                                       23   Placer, 108 F.3d 256, 259 (9th Cir. 1997) (first two emphases added, third in
                                       24   Gutowsky) (quoting Green v. Los Angeles Cty. Superintendent of Sch., 883 F.2d
                                       25   1472, 1480 (9th Cir. 1989)). Plaintiffs clearly do not show “a series of related acts,
                                       26
                                            1
                                             Moving Defendants originally assumed that the use of the plural “Plaintiffs” in ¶ 162 of the FAC indicated Plaintiffs
                                       27   were asserting the speech rights of all three Plaintiffs. Given Plaintiffs representation that First Amendment claim is
                                            brought by Plaintiff Alfredo Aranda, and him only, Moving Defendants withdraw their arguments concerning Plaintiff
                                       28   Karla Aranda and B.A.
                                                                                                       3
                                                                                          DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                             Case No. 2:19-CV-1770-RGK-RAO
                           Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 4 of 13 Page ID #:528



                                        1   one or more of which falls within the limitations period.” Instead, they rely on the
                                        2   “systematic violation” theory. Opp. 20:17. But this avenue to invoking the
                                        3   continuing violation doctrine is designed to accommodate Monell claims for
                                        4   municipal liability, as “it is difficult to ascertain exactly when such claims would
                                        5   accrue.” Gutowsky, 108 F.3d at 259.
                                        6            Indeed, Plaintiffs defend their First Amendment claims against Pacheco and
                                        7   Espinoza by claiming that they (Plaintiffs) have pleaded a “systemic policy and
                                        8   practice by the County.” Opp. 20:22.2 But an unconstitutional policy is an allegation
                                        9   supporting liability against a municipality, not individuals.3 Consequently, “the only
                                       10   way [Plaintiffs] can hope to show a continuing violation” is to “state facts sufficient
                                       11   . . . [to] support[ ] a determination that the alleged [unconstitutional] acts are related
                                       12
PETERSON • BRADFORD • BURKWITZ




                                            closely enough to constitute a continuing violation, and that one or more of the acts
   100 North First Street, Suite 300




                                       13   falls within the limitations period.” Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir.
     Burbank, California 91502




                                       14   2001) (first and final emphases added, remaining emphases in Knox) (quoting
           818.562.5800




                                       15   DeGrassi v. City of Glendora, 207 F.3d 636, 645 (9th Cir. 2000)); accord DeGrassi,
                                       16   207 F.3d at 645.
                                       17           On June 15, 2015, Defendant Melissa Ramirez allegedly filed to remove B.A.
                                       18   from “the home of the parents.” FAC ¶ 97. Three days later, Defendant Ramirez and
                                       19   Defendant Lydia Bueno removed B.A. from Karla. FAC ¶ 97. The events that
                                       20   preceded this removal were not any actions by Pacheco or Espinoza. Plaintiffs
                                       21   allege that, on June 3, 2015, officers from the City of Huntington Park’s police
                                       22   department “made a false incident report to DCFS.” FAC ¶ 94. It was these officers
                                       23   whose report was given to DCFS. FAC ¶ 95. The acts alleged by Pacheco and
                                       24   Espinoza allegedly precipitated an entirely different removal in a year earlier, before
                                       25   B.A. was reunited with his parents. See FAC ¶¶ 77–87. Consequently, the acts of
                                       26   Pacheco and Espinoza are not “related closely enough to constitute a continuing
                                       27   2
                                             For a discussion of the inadequacy of these allegations of policy, see ECF No. 48 at page 25.
                                            3
                                             Neither Pacheco or Espinoza are alleged to be decisionmakers for the County, and they are not sued in their official
                                       28   capacity (i.e., suits that would be functionally equivalent to Monell).
                                                                                                       4
                                                                                          DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                             Case No. 2:19-CV-1770-RGK-RAO
                           Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 5 of 13 Page ID #:529



                                        1   violation” of any conduct that occurred within the statutory period.
                                        2           (2.) Additionally, Plaintiffs seem to suggest that equitable tolling applies.
                                        3   Opp. 21:6. They make passing reference to a case, citing seven pages, but provide
                                        4   no discussion of what factors might be required to establish equitable tolling or why
                                        5   it should apply. “The Court need not address arguments not fully made.” LoPresti v.
                                        6   Fay Servicing, LLC, No. 16-CV-1222-PSG-GJS, 2016 WL 10834081, at *2 (C.D.
                                        7   Cal. July 19, 2016); Hibbs v. Dep't of Human Res., 273 F.3d 844, 873 (9th Cir.
                                        8   2001) (declining to address an argument for being “too undeveloped to be capable
                                        9   of assessment”).
                                       10      C.      Fifth claim for relief (§ 1983, 14th Amendment)
                                       11           (1.) The legal theory supporting the fifth claim is not at all clear, and the
                                       12
PETERSON • BRADFORD • BURKWITZ




                                            opposition only worsens the confusion. Plaintiffs note the Fourteenth Amendment
   100 North First Street, Suite 300




                                       13   (1) covers deliberate falsification of evidence, citing Costanich, (2) protects
     Burbank, California 91502




                                       14   families’ rights to live together, citing Wallis, and (3) establishes a failure-to-protect
           818.562.5800




                                       15   claim, citing Tamas. Opp. 22:1 (citing Costanich v. Dep't of Soc. & Health Servs.,
                                       16   627 F.3d 1101 (9th Cir. 2010)), 22:12–15 (citing Tamas v. Dep't of Soc. & Health
                                       17   Servs., 630 F.3d 833, 842 (9th Cir. 2010)); Opp. 21:21–23 (citing Wallis v. Spencer,
                                       18   202 F.3d 1126 (9th Cir. 2000)).
                                       19           The parties agree on one thing: the Fourteenth Amendment covers a lot. All
                                       20   three cases cited by Plaintiffs involve substantive due process. Substantive due
                                       21   process requires, as a threshold issue, that a protected life, liberty, or property
                                       22   interest be advanced. Brittain v. Hansen, 451 F.3d 982, 991–92 (9th Cir. 2006).
                                       23           As Wallis makes clear, there are numerous species of “familial association”
                                       24   claims that rely on distinct liberty interests: i.e., (1) parents’ interests in receiving
                                       25   notice of their children’s medical procedures in dependency proceedings, (2)
                                       26   parents’ interests in being present at such medical appointments, and (3), as
                                       27   Plaintiffs note, families’ interests in “liv[ing] together without governmental
                                       28   interference.” 202 F.3d 1126, 1136. Tamas identifies another liberty interest—“a
                                                                                          5
                                                                                DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                   Case No. 2:19-CV-1770-RGK-RAO
                           Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 6 of 13 Page ID #:530



                                        1   foster child's liberty interest in social worker supervision and protection from harm
                                        2   inflicted by a foster parent.” 630 F.3d 833, 842 (9th Cir. 2010). The liberty interest
                                        3   at issue in a deliberate fabrication claim is the one set forth in Devereaux v. Abbey,
                                        4   263 F.3d 1070 (9th Cir. 2001): i.e., an interest not to be accused based on
                                        5   deliberately falsified evidence. Costanich, 627 F.3d at 1115..
                                        6         Defendants originally noted that the elements of procedural due process and
                                        7   substantive due process are sufficiently distinct to warrant further specificity in
                                        8   Plaintiffs’ pleadings. Mot. 18:19–21. Plaintiffs—by invoking numerous different
                                        9   species of substantive due process claims—only make the point more salient: even
                                       10   within substantive due process, Plaintiffs must affirmatively identify the liberty
                                       11   interest supporting their due process claim. As the numerous interests in Wallis
                                       12
PETERSON • BRADFORD • BURKWITZ




                                            confirm, even simply invoking “familial association” is insufficiently specific.
   100 North First Street, Suite 300




                                       13         (2.) Dismissal can be based on the lack of a cognizable legal theory or the
     Burbank, California 91502




                                       14   absence of sufficient facts alleged under a cognizable legal theory. Balistreri v.
           818.562.5800




                                       15   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1988). Plaintiffs’ pleading
                                       16   failures highlight the overlap between these two justifications for dismissal.
                                       17   Plaintiffs have not alleged any particular legal theory—and consequently, it is
                                       18   impossible to tell whether the FAC alleges sufficient facts under any cognizable
                                       19   legal theory. For example, a substantive due process claim requires conscience-
                                       20   shocking behavior. Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 (1998).
                                       21   Procedural due process claims do not. Consequently, it is impossible to tell whether
                                       22   the pertinent facts have been alleged.
                                       23         This problem is not simply academic, but has ramifications throughout the
                                       24   litigation. “While a summary judgment motion does go beyond the pleadings in the
                                       25   sense that it tests the sufficiency of the evidence to support the allegations of the
                                       26   complaint, those allegations still serve to frame—and limit—the issues.” Fox v.
                                       27   Good Samaritan L.P., 801 F. Supp. 2d 883, 896 (N.D. Cal. 2010) (emphasis in
                                       28   original), aff'd sub nom. Fox v. Good Samaritan Hosp. LP, 467 F. App'x 731 (9th
                                                                                        6
                                                                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                  Case No. 2:19-CV-1770-RGK-RAO
                           Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 7 of 13 Page ID #:531



                                        1   Cir. 2012). Additionally, before trial, the parties will submit a memorandum of
                                        2   contentions of law and fact that must outline the elements of Plaintiffs’ claims. L.R.
                                        3   (civil) 16-4.1. This information should be apparent from the pleadings. Plaintiffs
                                        4   cannot, through clever pleading, allege a vague claim, forcing Movants to speculate
                                        5   what it will have to refute at the merits stage. Moreover, Plaintiffs will not be able
                                        6   to survive summary judgment by reference to claims that have not been alleged in
                                        7   the operative complaint. Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968–
                                        8   69 (9th Cir. 2006). It is, therefore, in all parties’ interests that Plaintiffs be required
                                        9   to affirmatively allege what they intend to litigate.
                                       10           (3.) Plaintiffs point that Defendants acknowledged the FAC alleges a familial
                                       11   association claim in other filings, Opp. 21, at n.8, is meritless: “a court may not look
                                       12
PETERSON • BRADFORD • BURKWITZ




                                            beyond the complaint to a plaintiff’s moving papers.” Schneider v. California Dep’t
   100 North First Street, Suite 300




                                       13   of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (emphasis in original).
     Burbank, California 91502




                                       14      D.      Sixth claim for relief (negligence)
           818.562.5800




                                       15           (1.) Plaintiffs exaggerate Movants’ use of “typo” to move the proverbial goal
                                       16   posts, claiming Movants argued that Silva’s typo “was not intentionally false.” Opp.
                                       17   23:10–11. However, Movants argued that proximate causation is not sufficiently
                                       18   alleged against Defendant Silva, given that she specifically recommended Plaintiff
                                       19   B.A. be returned home. Mot. 19:10–11 (citing FAC ¶ 142).
                                       20           Plaintiffs claim that the Court should nevertheless draw the inference that
                                       21   Defendant Silva caused B.A.’s placement in “substandard homes in which he
                                       22   suffered serious abuse until he was returned” to Plaintiff Karla. Opp. 23:21–27. The
                                       23   specific fact Defendant Silva stands accused of “falsifying” is the date on which
                                       24   B.A. was re-placed from Urbina to Rendon. FAC ¶ 141. For Plaintiffs’ position to
                                       25   be meritorious, the Court would have to believe that the juvenile court’s placement
                                       26   of B.A. in “substandard homes” was caused by Defendant Silva stating a date
                                       27   incorrectly, even though she simultaneously requested a hearing to “allow child to
                                       28   return home of parent-mother.” FAC ¶ 142. This is not a reasonable inference.
                                                                                          7
                                                                                DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                   Case No. 2:19-CV-1770-RGK-RAO
                           Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 8 of 13 Page ID #:532



                                        1         Plaintiffs claim that, “when viewed within the context of the entire FAC,”
                                        2   Defendant Silva’s typo supports an inference of “willful misconduct.” Opp. 23:15–
                                        3   20. But “in construing a complaint most favorably for the plaintiff, a court need not
                                        4   give a plaintiff the benefit of every conceivable doubt; rather, a court is required
                                        5   only to draw every reasonable or warranted factual inference in the plaintiff's favor.”
                                        6   McKinney v. De Bord, 507 F.2d 501, 504 (9th Cir. 1974) (citations omitted).
                                        7         (2.) Movants proffer that they are immune under several sections of the
                                        8   Government Code. Mot. 19:12. Plaintiffs accuse Defendants of “fail[ing] even to
                                        9   acknowledge Government Code § 820.21[.]” Opp. 24:2–3.Section 820.21
                                       10   “abrogates immunity for perjury, fabrication of evidence, failure to disclose known
                                       11   exculpatory evidence, or obtaining testimony by duress, fraud, or undue influence—
                                       12
PETERSON • BRADFORD • BURKWITZ




                                            if committed with malice.” Gabrielle A. v. Cty. of Orange, 10 Cal. App. 5th 1268,
   100 North First Street, Suite 300




                                       13   1285 (2017). “Thus, not only must the act fall into one of the enumerated categories,
     Burbank, California 91502




                                       14   but it must also be committed with malice. This is a high bar to clear . . . .” Id.
           818.562.5800




                                       15   (emphasis added).
                                       16         At the merits, the burden to prove that section 820.21 applies—and defeats
                                       17   immunity—is Plaintiffs’ to bear. Parkes v. Cty. of San Diego is illustrative. 345 F.
                                       18   Supp. 2d 1071 (S.D. Cal. 2004). At summary judgment, Parkes found that one
                                       19   defendant remained entitled to immunity despite section 820.21 because “Plaintiffs
                                       20   fail to set forth any facts demonstrating a genuine issue as to whether Defendant
                                       21   Prince engaged in perjury, fabrication of evidence, failure to disclose exculpatory
                                       22   evidence or obtaining testimony by duress.” Id. at 1083 (“section 820.21 does not
                                       23   apply to Prince's conduct and she is entitled to immunity”). For a different set of
                                       24   defendants, for whom the evidentiary showing was stronger, section 820.21 defeated
                                       25   immunity. Id. at 1083, 1084 (“Section 820.21 does not apply and Defendant
                                       26   Calderon” for pre-hearing investigation, but did defeat immunity for separate claim
                                       27   of failing to disclose information).
                                       28         At the pleadings stage, Plaintiffs’ task is not to actually clear the “high bar” of
                                                                                        8
                                                                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                  Case No. 2:19-CV-1770-RGK-RAO
                           Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 9 of 13 Page ID #:533



                                        1   establishing (1) conduct within the enumerated categories, and (2) that the conduce
                                        2   was committed with malice—but they must still allege sufficient factual matter,
                                        3   taken as true, to permit an inference of such conduct. In this regard, they have failed.
                                        4   While Plaintiffs claim they have alleged deliberate perjury, fabrication of evidence,
                                        5   and failing to disclose exculpatory evidence, they have not done so with sufficient
                                        6   factual sufficiency to meet the pleading standard.
                                        7           Plaintiffs’ most glaring pleading failure concerns malice. Under § 820.21,
                                        8   malice “means conduct that is intended by the person described in subdivision (a) to
                                        9   cause injury to the plaintiff or despicable conduct that is carried on by the person
                                       10   described in subdivision (a) with a willful and conscious disregard of the rights or
                                       11   safety of others.” Nowhere in the FAC do Plaintiffs allege facts supporting an
                                       12
PETERSON • BRADFORD • BURKWITZ




                                            inference that any defendant intended cause injury to B.A. For example, Plaintiffs
   100 North First Street, Suite 300




                                       13   allege that “Officer defendants and each of them, acted deliberately and with malice
     Burbank, California 91502




                                       14   and oppression to intimidate and/or silence Plaintiff.” FAC ¶ 164. Similarly
           818.562.5800




                                       15   conclusory allegations are alleged in support of the IIED claim. FAC ¶¶ 219, 223.
                                       16           But these allegations are mere conclusions, which Iqbal teaches are not
                                       17   entitled to presumption of truth on a motion to dismiss. Consequently, these
                                       18   statements must be purged before turning to the FAC to determine whether a
                                       19   plausible claim under section 820.21 has been alleged. The trouble, for Plaintiffs, is
                                       20   that once these conclusory allegations are disregarded, there is nothing left.
                                       21      E.      Tenth claim for relief (Bane Act)
                                       22           (1.) In response to Movants’ point that the claims alleged involve only
                                       23   speech, Plaintiffs claim that the acts of filing juvenile court reports with false
                                       24   statements rises above an act of mere speech. Opp. 26:12. The ignore the fact that,
                                       25   even if this is true, they must show a threat, intimidation, or coercion—none of
                                       26   which is present in simply filing a court report.
                                       27           (2.) Plaintiffs claim that, even if Movants’ conduct is interpreted as speech,
                                       28   dismissal is unwarranted because Movants cited no cases “foreclosing” Bane Act
                                                                                         9
                                                                               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                  Case No. 2:19-CV-1770-RGK-RAO
                         Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 10 of 13 Page ID #:534



                                        1   claims when “applying the speech limitation.” Opp. 26:18.
                                        2         No such cases exist, because the speech provisions of the Bane Act do not
                                        3   “foreclose” a Bane Act claim in the first place. Opp. 26:20. The Bane Act does
                                        4   permit speech to be actionable. A speech-based Bane Act claim is simply subject to
                                        5   an additional requirement: it must be accompanied by a reasonable fear of violence.
                                        6   Allen v. City of Sacramento, 234 Cal. App. 4th 41, 66 (2015). The cases,
                                        7   consequently, do not foreclose Bane Act claims simply because they are supported
                                        8   by speech—cases foreclose Bane Act claims because the speech-related allegations
                                        9   are not further supported by allegations of violence or a reasonable fear of violence.
                                       10   Id. (“While plaintiffs say in their reply brief they had a reasonable belief violence
                                       11   would result should they disobey the orders of the police officers, the first amended
                                       12
PETERSON • BRADFORD • BURKWITZ




                                            complaint does not allege a police officer threatened any plaintiff with violence.”).
   100 North First Street, Suite 300




                                       13         Courts routinely foreclose speech-based Bane Act claims because there is no
     Burbank, California 91502




                                       14   accompanying fear of violence. Allen, 234 Cal. App. 4th at 66; see also Herrera v.
           818.562.5800




                                       15   AllianceOne Receivable Mgmt., Inc., 170 F. Supp. 3d 1282, 1288 (S.D. Cal. 2016)
                                       16   (dismissing Bane Act claim based on telephone calls “because Defendant never
                                       17   threatened Plaintiffs with acts of violence”); Morrison v. Pal, No. 17-CV-0776-
                                       18   AWI-JLT, 2018 WL 6460038, at *10 (E.D. Cal. Dec. 10, 2018); Reinhardt v. Santa
                                       19   Clara Cty., No. C05-05143, 2006 WL 3147691, at *8 (N.D. Cal. Nov. 1, 2006).
                                       20         Under the Bane Act’s speech provision, the opposite is also true: where
                                       21   speech is accompanied by threats, courts permit claims predicated on speech to
                                       22   proceed. Doe v. City of San Diego, 198 F. Supp. 3d 1153, 1168 (S.D. Cal. 2016).
                                       23         In any case, the statute is clear enough: “[s]peech alone is not sufficient to
                                       24   support an action” unless “the speech itself threatens violence” or the person to
                                       25   whom it is directed as a reasonable fear “because of the speech, [that] violence will
                                       26   be committed.” Civ. Code § 52.1(k). Movants need no clearer authorities.
                                       27         (3.) Plaintiffs claim that Movants are liable under the Bane Act for the acts of
                                       28   their co-defendants. Opp. 25:24. Specifically, Plaintiffs cite Casey v. U.S. Bank Nat.
                                                                                       10
                                                                              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                 Case No. 2:19-CV-1770-RGK-RAO
                         Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 11 of 13 Page ID #:535



                                        1   Assn., 127 Cal. App. 4th 1138, 1144 (2005). Casey noted that “California has
                                        2   adopted the common law rule for subjecting a defendant to liability for aiding and
                                        3   abetting a tort.” But Casey is not instructive where a public official/entity can claim
                                        4   immunities under Government Code.
                                        5         “[S]overeign immunity is the rule in California; governmental liability is
                                        6   limited to exceptions specifically set forth by statute.” Wright v. State, 122 Cal. App.
                                        7   4th 659, 672 (2004). “Except as otherwise provided by statute (including Section
                                        8   820.2), a public employee is liable for injury caused by his act or omission to the
                                        9   same extent as a private person.” Gov. Code § 820 (emphasis added). A specific
                                       10   statute—Government Code section 820.8—provides that “a public employee is not
                                       11   liable for an injury caused by the act or omission of another person.” Gov. Code §
                                       12
PETERSON • BRADFORD • BURKWITZ




                                            820.8. It may very well be the case that Casey would support tort liability against a
   100 North First Street, Suite 300




                                       13   private individual. But Movants are not private individuals. “[T]he general rule is
     Burbank, California 91502




                                       14   that the governmental immunity will override a liability created by a statute outside
           818.562.5800




                                       15   of the Tort Claims Act.” Gates v. Superior Court, 32 Cal. App. 4th 481, 510 (1995).
                                       16         (3.) Plaintiffs assert the Bane Act claim is proper because B.A. was seized by
                                       17   the law enforcement defendants, Pacheco and Espinoza. Opp. 26:27. They cite to
                                       18   Cole v. Doe 1 thru 2 Officers of City of Emeryville Police Dep't, 387 F. Supp. 2d
                                       19   1084 (N.D. Cal. 2005) as support. Opp. 27:1. Movants concede that Cole supports
                                       20   the view that a seizure can support a Bane Act claim where no physical force is
                                       21   used. Id. at 1103. But Plaintiffs miss the significance of the underlying arrest in
                                       22   Cole—there, the plaintiff was actually arrested and his car was searched. Id. at 1088.
                                       23   Here, Plaintiffs do not allege that Pacheco and Espinoza detained B.A. Plaintiffs
                                       24   only allege that they falsified a report against B.A.’s father and testified in court.
                                       25    DATED: June 10, 2019                       PETERSON · BRADFORD · BURKWITZ
                                                                                        By: /s/ Ryan A. Graham, Esq.
                                       26                                                     Avi Burkwitz, Esq.
                                                                                              Ryan A. Graham, Esq.
                                       27                                                     Attorneys for Defendants
                                       28
                                                                                       11
                                                                              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                 Case No. 2:19-CV-1770-RGK-RAO
                         Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 12 of 13 Page ID #:536



                                        1                                  PROOF OF SERVICE
                                        2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        3         I am employed in the County of Los Angeles, State of California. I am over
                                        4   the age of 18 and not a party to the within action; my business address is 100 North
                                        5   First Street, Suite 300, Burbank, California 91502.
                                        6         On July 15, 2019, I served the foregoing document described as:
                                        7       DEFENDANT PACHECHO’S, ESPINOZA’S, AND SILVA’S REPLY IN SUPPORT OF
                                        8                                    MOTION TO DISMISS
                                        9   on interested parties in this action by placing a true and correct copy thereof
                                       10   enclosed in a sealed envelope addressed as follows:
                                       11                           SEE ATTACHED MAILING LIST
                                       12
PETERSON • BRADFORD • BURKWITZ




                                                 BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                  document(s) with the Clerk of the Court by using the CM/ECF system.
   100 North First Street, Suite 300




                                       13         Participants in this case who are registered CM/ECF users will be served by
     Burbank, California 91502




                                                  the CM/ECF system. Participants in this case who are not registered CM/ECF
                                       14
           818.562.5800




                                                  users will be served by mail or by other means permitted by the court rules.
                                       15        FEDERAL: I declare under penalty of perjury under the laws of the United
                                                  States of America that the foregoing is true and correct and that I am
                                       16         employed in the office of a member of the bar of this Court at whose direction
                                                  the service was made.
                                       17
                                       18         Executed on July 15, 2019 at Burbank, California.
                                       19                                                   Ryan A. Graham, Esq.
                                       20                                                   Ryan A. Graham, Esq.
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                       12
                                                                              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                 Case No. 2:19-CV-1770-RGK-RAO
                         Case 2:19-cv-01770-RGK-RAO Document 62 Filed 07/15/19 Page 13 of 13 Page ID #:537



                                        1                                  SERVICE LIST
                                        2   RE:    Karla Garcia Aranda, et al. v. County of Los Angeles, et al.
                                        3          Case      2:19-CV-01770-RGK-RAO
                                                   No.:
                                        4
                                        5   Dan Stormer                              Rachel Steinback
                                        6   Brian D Olney                            Rachel Steinback Law Offices
                                            Hadsell Stormer and Renick LLP           P O Box 291253
                                        7   128 North Fair Oaks Avenue               Los Angeles, CA 90029
                                        8   Pasadena, CA 91103                       213-537-5370
                                            626-585-9600                             213-232-4003 (fax)
                                        9
                                            626-577-7079 (fax)                       steinbacklaw@gmail.com
                                       10   dstormer@hadsellstormer.com
                                            bolney@hadsellstormer.com                Attorney for Plaintiffs B.A., Alfredo
                                       11
                                                                                     Aranda, and Karla Aranda Garcia
                                       12   Attorney for Plaintiffs B.A., Alfredo
PETERSON • BRADFORD • BURKWITZ




                                            Aranda, and Karla Aranda Garcia
   100 North First Street, Suite 300




                                       13
     Burbank, California 91502




                                            Olu K Orange
                                       14   Orange Law Offices PC
           818.562.5800




                                            3435 Wilshire Boulevard Suite 2910
                                       15
                                            Los Angeles, CA 90010
                                       16   213-736-9900
                                            213-417-8800 (fax)
                                       17
                                            o.orange@orangelawoffices.com
                                       18   Attorney for Plaintiffs B.A., Alfredo
                                            Aranda, and Karla Aranda Garcia
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                    13
                                                                           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                              Case No. 2:19-CV-1770-RGK-RAO
